DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP 2009/052624A) in view of Matsumoto (JP 2015/232352A).
Regarding claim 7, Ishida discloses a long-life chain for transport comprising:

A seal chain (100, see figures 1-4) comprising:

two inner link plates (110, see figures 1-4) opposed to and spaced apart from each other;

a tubular bushing (120, see figures 1-4), opposite ends of the bushing being respectively joined to the two inner link plates;

a pin (140, see figures 1-4) rotationally inserted into the bushing;

a tubular roller (130, see figures 1-4) into which the bushing is inserted, the roller being rotationally supported by the bushing; and

two outer link plates (150, see figures 1-4) arranged to externally hold the two inner link plates in between, opposite ends of the pin being respectively joined to the two outer link plates, and wherein 

a recess (considered the recess containing bearing surface 111b of annular recess 111, see figures 3-4) into which an end of the roller is inserted (see figures 3-4) is formed in an inner surface of each of the inner link plates (see figures 3-4).

Regarding lines 12-14 of the claim, Ishida does not explicitly disclose wherein a retainer ring is coupled to an outer circumferential surface of the bushing, and an accommodation groove that accommodates the retainer ring is formed in an inner circumferential surface of the roller.

Matsumoto discloses a chain (11, see figures 1-4B) comprising a retainer ring (35, see figures 2-3) is coupled to an outer circumferential surface of the bushing (20, see figures 2-3), and an accommodation groove (considered the groove accommodating retaining ring 35, as shown in figures 2-3) that accommodates the retainer ring is formed in an inner circumferential surface of the roller (see figures 2-3).  

Matsumoto teaches of providing the retainer ring (35) to suppress the infiltration of foreign material between the bushing and roller, and of providing the retainer ring to prevent leakage of lubricant (see paragraph 0034 of provided machine translation).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the chain of Ishida by providing a retaining ring coupled to an outer circumferential surface of the bushing and providing an accommodation groove that accommodates the retainer ring on an inner circumferential surface of the roller, to provide a retainer ring that suppresses the infiltration of foreign material between the bushing and roller as taught by Matsumoto, to provide a retainer ring to prevent leakage of lubricant as taught by Matsumoto, and/or to maximize the amount of space between the bushing and roller for grease/lubricant.

Regarding lines 15-16 of the claim, Ishida does not explicitly disclose wherein the accommodation groove is formed at a position located away from an engaged portion of the roller engaged with a sprocket.

Matsumoto discloses a chain (11, see figures 1-4B) comprising the accommodation groove (considered the groove accommodating retaining ring 35, as shown in figures 2-3) being formed at a position located away from an engaged portion (considered the outermost radial portion of roller 21) of the roller engaged with a sprocket (see figures 2-3).  

Matsumoto teaches of providing the accommodation groove and the retainer ring (35) at a position located away from an engaged portion of the roller engaged with a sprocket to suppress the infiltration of foreign material between the bushing and roller, and to prevent leakage of lubricant (see figures 2-3, and see paragraph 0034 of provided machine translation).

At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the chain of Ishida by providing the accommodation groove and the retainer ring at a position located away from an engaged portion of the roller engaged with a sprocket, to provide a retainer ring that suppresses the infiltration of foreign material between the bushing and roller as taught by Matsumoto, to provide a retainer ring to prevent leakage of lubricant as taught by Matsumoto, and/or to maximize the amount of space between the bushing and roller for grease/lubricant.

Regarding line 17 of the claim, Ishida discloses that the recess is located at the upper end of the roller (130, see figures 3-4).  Ishida does not explicitly disclose wherein at least part of the accommodation groove is located in the recess.

Matsumoto discloses a chain (11, see figures 1-4B) comprising the accommodation groove (considered the groove accommodating retaining ring 35, as shown in figures 2-3) located at the upper end of the roller (21, see figures 2-3).

Matsumoto teaches of providing the accommodation groove and the retainer ring (35) at the upper end of the roller to suppress the infiltration of foreign material between the bushing and roller, and to prevent leakage of lubricant (see figures 2-3, and see paragraph 0034 of provided machine translation).

At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the chain of Ishida by providing the accommodation groove and the retainer ring at the upper end of the roller, to provide a retainer ring that suppresses the infiltration of foreign material between the bushing and roller as taught by Matsumoto, to provide a retainer ring to prevent leakage of lubricant as taught by Matsumoto, and/or to maximize the amount of space between the bushing and roller for grease/lubricant.

With the modification above, the resultant device of Ishida and Matsumoto comprises at least part of the accommodation groove is located in the recess.

Response to Arguments
Applicant's arguments filed April 15, 2022 (see Remarks REM of 04/15/2022) have been fully considered but they are not persuasive.

Applicants argue:
“Matsumoto does not recite the idea of forming the accommodation groove at a position located away from an engaged portion of the roller engaged with a sprocket.” 

See page 3 lines 14-16.

The Examiner respectfully does not agree because Matsumoto discloses (as shown in figures 2-3) the accommodation groove (considered the groove for 35) at a position located away from an engaged portion (see figures 2-3) of the roller engaged with a sprocket 

Applicants argue:
“Actually, Matsumoto is silent as to above-described matter that “when the accommodation groove is formed in the roller, the part of the roller where the accommodation groove is formed has a decreased strength.””

See page 3 lines 16-18.

The Examiner respectfully does not agree for the following reason(s):

First, the argument is not commensurate with the scope of claim 1 because the claim does not require the part of the roller where the accommodation groove is formed to have a decreased strength.

Second, as Matsumoto teaches the accommodation groove (considered the groove for 35 in figures 2-3) is formed in a position located away from an engaged portion of the roller with a sprocket (also see lines 15-16 of claim 1), the device of the combined prior art references of Ishida and Matsumoto has the part of the roller where the accommodation groove is formed to have a decreased strength similar to that of the claimed invention.
Applicants argue:
“Therefore, it is respectfully submitted that it would not have been obvious to one of the ordinary skill in the art to have modified the structure of Ishida to include both of the features “the accommodation groove is formed at a position located away from an engaged portion of the roller engaged with a sprocket” and “at least part of the accommodation groove is located in the recess” in order to limit decreases in the durability of the roller.”

See page 3 lines 19-23.

The Examiner respectfully does not agree for the following reason(s):

Ishida teaches of a recess (considered the recess containing bearing surface 111b of annular recess 111, see figures 3-4) located at an upper end of a roller (130, see figures 3-4).  Matsumoto teaches an accommodation groove (considered the groove for 35 in figures 2-3) is also located at an upper end of a roller (21, see figures 2-3).  Matsumoto further teaches the accommodation groove is formed at a position located away from an engaged portion of the roller engaged with a sprocket (see figures 2-3).

The combined resultant device of the teachings Ishida and Matsumoto includes the features of 1) the accommodation groove is formed at a position located away from an engaged portion of the roller engaged with a sprocket, and 2) at least part of the accommodation groove is located in the recess.   

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine at least the above teachings of Ishida and Matsumoto so that the resultant device of both references include the features of 1) the accommodation groove is formed at a position located away from an engaged portion of the roller engaged with a sprocket, and 2) at least part of the accommodation groove is located in the recess, to provide an accommodation groove and a retainer ring that suppresses the infiltration of foreign material between the bushing and roller as taught by Matsumoto, to provide an accommodation groove and a retainer ring to prevent leakage of lubricant as taught by Matsumoto, and/or to maximize the amount of space between the bushing and roller for grease/lubricant.

Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Ishida (JP 2009/052624A) and Matsumoto (JP 2015/232352A) are considered the closest prior art references to the claimed invention of independent claim 1.

Claim 1 claims: 
A seal chain comprising:

two inner link plates opposed to and spaced apart from each other;

a tubular bushing, opposite ends of the bushing being respectively joined to the two inner link plates;

a pin rotationally inserted into the bushing;

a tubular roller into which the bushing is inserted, the roller being rotationally supported by the bushing; and

two outer link plates arranged to externally hold the two inner link plates in between, opposite ends of the pin being respectively joined to the two outer link plates,

wherein a recess into which an end of the roller is inserted is formed in an inner surface of each of the inner link plates, wherein

a retainer ring is coupled to an outer circumferential surface of the bushing,

an accommodation groove that accommodates the retainer ring is formed in an inner circumferential surface of the roller,

the two inner link plates are opposed to and spaced apart from each other in a width direction,

the two outer link plates are arranged to externally hold the two inner link plates in between in the width direction,

a first gap is formed between the retainer ring and the accommodation groove in a radial direction of the retainer ring, and 

second gaps are formed between the retainer ring and the accommodation groove in the width direction.

Neither Ishida nor Matsumoto (considered the prior art of record) disclose nor would be obvious to the limitations of 1) “a first gap is formed between the retainer ring and the accommodation groove in a radial direction of the retainer ring”, and 2) “second gaps are formed between the retainer ring and the accommodation groove in the width direction”, in conjunction with the remaining limitations of independent claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/